Citation Nr: 1145257	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  06-09 711	)	DATE
	)
	)


THE ISSUE

Whether a February 28, 1958, decision of the Board of Veterans' Appeals (Board) which denied service connection for schizophrenic reaction should be revised or reversed on the grounds of clear and unmistakable error (CUE). 

[The issues of entitlement to service connection for gastrointestinal disability, recurrent throat infection and vasomotor rhinitis, claimed as "mucous membrane damage" are the subjects of a separate Board decision.] 


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel



INTRODUCTION

The moving party served on active duty from March 1953 to January 1955. 

This matter comes before the Board of Veterans' Appeals (the Board) based on a July 2005 motion filed by the moving party's representative which sought revision of a February 1958 Board decision on the basis of CUE.  See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 et seq. (2011). 

In July 2005, the moving party and his representative presented oral argument at a hearing held in Washington, DC before a Veterans Law Judge, a transcript of which has been associated with the claims folder.  

In May 2006, the Board denied the claim of CUE in the February 1958 Board decision.  The moving party appealed to the United States Court of Appeals for Veterans Claims (the Court).  In a June 2008 memorandum decision, the Court vacated the May 2006 decision and remanded the matter to the Board. 

The moving party's representative presented written argument in June 2009.

In September 2009, the Board denied the claim of CUE in the February 1958 Board decision.  The moving party appealed to the Court.  In a January 2011 memorandum decision, the Court vacated the September 2009 decision and remanded the matter to the Board. 

In January 2011, the Board informed the Veteran that the Veterans Law Judge (VLJ) that conducted the July 2005 Board hearing was no longer employed at the Board.  The Veteran was advised that the law requires that the VLJ that conducts a hearing on an appeal must participate in any decision made on that appeal.  The Veteran was offered an opportunity for a new hearing but did not indicate that he would like another hearing.  Thus, the Board will proceed with the matter on appeal. 

The moving party and his representative presented written argument in October 2011.  The Veteran's argument was accompanied by a waiver of agency of original jurisdiction review. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002). 


FINDINGS OF FACT

1.  In a February 1958 decision, the Board denied the moving party's claim of entitlement to service connection for schizophrenic reaction. 

2.  The Board's February 1958 decision was not supported by the evidence then of record and was not consistent with VA law and regulations then in effect. 

3.  The Board's finding in the February 1958 decision that there was no increase in pre-existing disability during service was erroneous; there was increase in disability.  

4.  At the time of the February 1958 Board decision, there was no clear and unmistakable evidence that the increase in disability was due to the natural progression of the disease.


CONCLUSION OF LAW

The February 1958 Board decision denying service connection for schizophrenic reaction contained CUE.  38 C.F.R. § 20.1404 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party, through his representative, contends that the February 1958 Board decision was clearly and unmistakably erroneous in failing to grant service connection for schizophrenic reaction.  

I.  Pertinent law and regulations

Board CUE 

A final decision by the Board is subject to revision on the grounds of clear and unmistakable error.  If evidence establishes such error, the prior Board decision shall be reversed or revised.  See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2011). 

The motion to review a prior final Board decision on the basis of clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  See 38 C.F.R. § 20.1404(b)  (2008); see also Disabled American Veterans  v. Gober, 234 F.3d 682 (Fed. Cir. 2000); Simmons v. Principi, 17 Vet. App. 104 (2003). 

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403(a) (2011); see also Damrel v. Brown, 6 Vet. App. 242 (1994), citing Russell v. Principi, 3 Vet. App. 310 (1992). 

Examples of situations that are not CUE include: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the veteran with the development of facts relevant to his claim; or (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) (2011).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e) (2011). 

The review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.  To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  See 38 C.F.R. § 20.1403(b) and (c) (2011); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999). 

Presumption of soundness/aggravation 

At the time of the 1958 Board decision, the presumption of soundness and the presumption of aggravation of a preexisting condition, found in Veterans Regulation (VR) No. 1(a), (b), provided: 

[E]very person employed in the active military or naval service shall be taken to have been in sound condition when examined, accepted[,] and enrolled for service except as to defects, infirmities[,] or disorders noted at time of examination, acceptance[,] and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed prior to acceptance and enrollment and was not aggravated by such active military or naval service. 

VR No. 1(a), part I, para. 1(b) (now 38 U.S.C. § 1111 ); see also 38 C.F.R. § 3.63 (1956) (now 38 C.F.R. § 3.304(b) (2011) (implementing regulation). 

A preexisting condition will be considered to have been aggravated by active military service where there is an increase in disability during active service unless there is a finding that increase in disability is due to natural progress of the disease.  See VR No 1(a), part I, para. 1(d). 

In Joyce v. Nicholson, 19 Vet. App. 36, 50 (2005), a case involving CUE in a November 1955 RO decision, the Court noted that under VR No. 1(a), a preexisting disability that increased in severity during service will be considered to have been aggravated by service unless "there is a specific finding that the increase in disability is due to the natural progress of the disease." (emphasis in the original).  The Court held that the standard for rebutting the presumption of aggravation found in VR No 1(a), part I, para. 1(d), in November 1955 (which was the same as of February 1958) required any such "specific finding" of natural progression be explicitly made, which the Court believed to be in many cases - and in the one before it at the time - a more stringent standard than the "clear and unmistakable evidence" standard by which to rebut the aggravation prong of the presumption of soundness in 1955. 

In Wagner v. Principi, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) held that, when no preexisting condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness. 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Therefore, pursuant to Wagner, to rebut the presumption of soundness under 38 U.S.C.A. § 1111 , there must be clear and unmistakable evidence that (1) a Veteran' s disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  See id.; see also VAOPGCPREC 3-2003.  The second prong may be rebutted with clear and unmistakable evidence establishing that either (1) the disability underwent no increase in severity during service, or (2) any increase in severity was due to the natural progression of the condition.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Wagner, 370 F.3d at       1096  ).  By "clear and unmistakable evidence" it is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

II.  Factual background 

A short statement of facts is in order.  As was noted above, only evidence which was of record at the time of the February 1958 decision may be considered with respect to the present Board CUE claim. 

The moving party's induction examination was pertinently negative for complaint of or treatment for a psychiatric disability. 

The moving party received no psychiatric treatment for well over a year after induction.  However, problems were noted during this time period.  They included the moving party's chronic restlessness, which resulted in his repeatedly missing bed checks.  The moving party was court martialed in March 1954 for missing a bed check and was fined 40 dollars and sentenced to 30 days hard labor. 

While serving in Japan in July 1954, the moving party was arrested and charged with the attempted rape of a Japanese woman.  Shortly after his arrest, the moving party attempted to commit suicide by hanging himself in his jail cell.  In August 1954 he was psychiatrically evaluated for his company commander by an Army Major, medical corps officer.  This evaluator found the moving party's lack of memory about the rape incident to be extremely superficial and noted that he could narrate a number of non-incriminating details.  This was noted to prevail in other situations he recounted from childhood in which he alleged he had "spells" with memory lapses.  The examiner felt the alleged fugue states were not real but advantageous mechanisms for avoiding undesirable situations.  The examiner felt the individual could ascertain right from wrong and was mentally responsible.  The moving party underwent psychological testing in November 1954.  A U.S. Army psychologist concluded that the moving party's illness was schizophrenic reaction.  Another clinical record shows that the onset of the moving party's schizophrenic reaction apparently occurred during his adolescence.  Various psychiatric examinations, to include the Medical Board Evaluation and the December 1954 Physical Evaluation Board show that the moving party's schizophrenic reaction was manifested by, among other things, episodes of auditory hallucinations for years. 

The rape charges against the moving party were eventually dropped after an Army Sanity Board determined that the moving party was unable to "distinguish right from wrong" and did "not possess sufficient mental capacity to understand the nature of any proceedings which may be brought against him."  After an extended period of inpatient psychiatric treatment, the moving party was medically discharged with a diagnosis of "schizophrenic reaction, paranoid type." 

In October 1954, while hospitalized prior to his release from service, the moving party was found to be not troubled by psychotic material at the present time and was cooperative and adequate on the ward.  He was felt to be ready for an open ward.  In later October, it was noted that it was hard to say whether due to 'psychosis' or low IQ but he could not sustain a rational discussion for many minutes.  Later in October he denied any illness at all.  He stated that the doctors had made lots of mistakes in his case.  He noted he could have 'beaten the rap' and that the accuser withdrew her charges.  He wanted to return to duty and did not want to be medically separated.  The health care provider noted that the moving party dreaded being thrown out on his own resources after years of psycho-social isolation.  In November 1954, he went on a 10 day leave and stayed with an uncle in Tennessee.  It was impossible to learn how he spent the time upon his return.  In later November 1954, he complained that at his uncle's home he was treated in a friendly way but at the hospital everyone treated him like he was crazy.  He presented as rather shaky but it was felt he would probably manage on the outside 'after usual fashion' and he was discharged to his own custody.  He was presented to the medical board a few days later.  

Reports of the December 1954 Army Medical Board and Physical Evaluation Board reflect that it was determined that the moving party's schizophrenic reaction existed prior to active duty and that the pre-existing psychiatric disability was not permanently aggravated by service. 

On October 1956 VA psychiatric evaluation revealed the Veteran had been living with his uncle and doing very little work since being discharged in January 1955 and was dull but not confused or preoccupied.  He did not demonstrate active psychosis.  He had some abnormal thinking but denied hallucinations.  He related that he did as his lawyer told him to do.  He appeared backwards immature and very docile.  There were no delusions or hallucination but there were somatic and hypochondriacal complaints.  He had an IQ of 79 and all indications pointed to schizophrenia in some state of partial remission.  He was mentally competent, incapacity was considered mild.  

An October 1957 VA psychiatric examination report reflects that the VA examiner concluded that the moving party "obviously has been an inadequate individual throughout life and has failed to make an adjustment to the different phases of his career . . . [u]ndoubtedly, he is a chronic schizophrenic, having difficulty in adjusting himself throughout life with episodes of activities displayed in response to hostilities and displays of paranoid delusions."  See report of the October 1957 VA psychiatric examination, pages 2-3. 

An accompanying social and industrial survey includes the examining clinical social worker's statement that when the moving party returned home from service, "he lived very much as he had; that is, from relative to relative, except that he stayed more with those in the family who live in Memphis.  The only employment they know of his having since service was in a filling station where he was employed for about two months in 1955."  See the October 1957 VA Adjudication Report, page 2.

The moving party's claim of entitlement to service connection for schizophrenic reaction was denied by the agency of original jurisdiction and was duly appealed to the Board.  In its February 1958 decision, the Board held that "the evidence of record clearly and unmistakably establishes the preservice existence of a chronic neuropsychiatric disorder and that the symptoms reported during service were due to the inherent nature of the schizophrenic reaction of long standing and did not reflect increase in disability or warrant a finding of aggravation."  The Board also held that "it is clearly and unmistakably established that the [moving party's] schizophrenic reaction preexisted service and was not aggravated thereby."  See the February 28, 1958 Board decision, page 3. 

As was described in the Introduction, in July 2005 the moving party's representative filed a motion which sought revision of the February 1958 Board decision on the basis of CUE.  In May 2006, the Board denied the claim of CUE in the February 1958 Board decision.  The moving party appealed to the Court.  In a June 2008 memorandum decision, the Court vacated the May 2006 decision and remanded the matter to the Board.  In September 2009, the Board denied the claim of CUE in the February 1958 Board decision.  The moving party appealed to the Court.  In a January 2011 memorandum decision, the Court vacated the September 2009 decision and remanded the matter to the Board. 

III.  Analysis 

The Court Order 

In the January 2011 memorandum decision, the Court VACATED the Board's September 2009 decision that the February 1958 Board decision did not contain CUE.  The Court held that the Board's determination that the 1958 Board decision was consistent with VA law and regulations and that the 1958 Board decision was not undebatably erroneous in finding no increase in appellant's disability during service are REVERSED.  The Court ordered the Board to analyze and make appropriate findings based on the evidence of record in 1958 as to whether there was clear and unmistakable evidence that the increase in disability was due to the natural progress of the disease.  The Court observed that the Board must make the requisite factual findings in the first instance because the Board has already concluded that the 1958 Board decision did not make any findings on the "natural progression" question.  The Court pointed out that in the 2009 decision, the Board stated:

Here, there [the Board in 1958] found that there was no increase in disability; thus, the matter of natural progress was moot. ...  The Board determined that there was not an increase in disability and, thus, clear and unmistakable evidence of no aggravation in service.  As such, the Board did not need to make an explicit specific finding that there was natural progression of the disability.

The Court noted that on remand the Secretary could still rebut the presumption of soundness by showing clear and unmistakable evidence that the increase in disability was due to the natural progression of the disease.  

Discussion 

As an initial matter, the Board notes, as indicated by the Court in the January 2011 memorandum decision, only evidence which was of record at the time of the February 1958 Board decision may be considered.  See Damrel, supra. 

It not in dispute that the evidence before the Board in 1958 showed that the moving party's psychiatric disability pre-existed service and was aggravated by service.  In order to determine whether there was CUE in the 1958 Board decision that denied service connection for psychiatric disability, the Board must now address, based on the evidence of record in 1958, whether there was clear and unmistakable evidence that the increase in disability was due to the natural progress of the disease.  

The Board finds that the evidence before the Board in 1958 did not contain clear and unmistakable evidence that the increase in disability was due to the natural progress of the disease.  The Board notes that the moving party appeared to function in much the same fashion following service as he did prior to service.  The description of his lifestyle and functioning prior to service was basically the same as that following service.  The Board cites to the October 1957 social survey for support of this conclusion.  Moreover, he was released to his own custody prior to separation from service, and he was considered to be capable of functioning in the outside work "after usual fashion."  While these events and observations may indicate that the disease was not unusually progressed, they do not constitute clear and unmistakable evidence that the schizophrenia did not progress beyond the natural progress of the disease.  There is no clear and unmistakable evidence that the schizophrenia did not progress beyond the natural progress of the disease in the record reviewable by the Board.  The standard for application here, as noted by the Court, is quite stringent.  As mentioned previously, the Board may not supplement the record.  Nor is the Board permitted to make medical conclusions for which there is no support in the record.  Colvin v. Derwinski, 1 Vet. App 171 (1991).  As such, and as the Board is bound by the conclusions in the Court's January 2011 decision, it finds that there was clear and unmistakable error in the February 1958 Board decision that denied service connection for schizophrenic reaction.  

The motion is accordingly granted, the 1958 decision is hereby reversed and service connection for schizophrenic reaction is granted as of the date of claim that was the basis for that decision.

Because the benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002)). 


ORDER

Because there was CUE in the February 1958 Board denial of entitlement to service connection for schizophrenic reaction, the motion is granted; the Board decision of February 28, 1958, is reversed and the criteria for entitlement to schizophrenic reaction have been met as of the date of the claim that was the basis for that decision.



                       ____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



